                 Case
              Case     20-2429, Document
                   1:20-cv-04260-JGK     78, 05/04/2021,
                                      Document           3092733,
                                                 105 Filed        Page1
                                                           05/04/21 Pageof 12 of 2




MANDATE                                                                                    S.D.N.Y. – N.Y.C.
                                                                                                 20-cv-4260
                                                                                                    Koeltl, J.



                              United States Court of Appeals
                                                    FOR THE
                                            SECOND CIRCUIT
                                            _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 10th day of March, two thousand twenty-one.
     Present:
                    Pierre N. Leval,
                    Gerard E. Lynch,
                    Joseph F. Bianco,
                           Circuit Judges.                                                       May 04 2021


     State of New York, The Board of Education for the City School
     District of the City of New York,

                                    Plaintiffs-Appellees,

                    v.                                                             20-2429

     Foundation for Individual Rights in Education,

                                    Intervenor-Defendant-Appellant,

     United States Department of Education, Miguel A. Cardona in his
     official capacity as the Secretary of Education, 1

                                    Defendants.


     Intervenor-Defendant-Appellant moves for this Court to vacate, as moot, the district court order
     that is the subject of this appeal, and to dismiss the appeal as moot. Upon due consideration, it is
     hereby ORDERED that the motion is GRANTED, the district court’s order denying intervention
     is VACATED, and the appeal is DISMISSED as moot. See NML Cap., Ltd. v. Republic of
     Argentina, 497 F. App’x 96, 98 (2d Cir. 2012); Russman v. Bd. of Educ. of Enlarged City Sch.
     Dist. of City of Watervliet, 260 F.3d 114, 121 (2d Cir. 2001); see also Bragger v. Trinity Cap.

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Secretary of Education Miguel A. Cardona is
     automatically substituted for former Secretary of Education Elisabeth DeVos as Defendant.




MANDATE ISSUED ON 05/04/2021
           Case
        Case     20-2429, Document
             1:20-cv-04260-JGK     78, 05/04/2021,
                                Document           3092733,
                                           105 Filed        Page2
                                                     05/04/21 Pageof 22 of 2




Enter. Corp., 30 F.3d 14, 17 (2d Cir. 1994) (“When circumstances beyond the appellant’s control
render moot a judgment appealed from, . . . the general duty to vacate and dismiss applies.”).

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                              2
